703 N.W.2d 471 (2005)
PEOPLE v. SCHUT.
No. 128688.
Supreme Court of Michigan.
September 21, 2005.

Application for Leave to Appeal
SC: 128688. COA: 256377.
On order of the Court, the application for leave to appeal the March 17, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we REVERSE the judgment of the Court of Appeals and REMAND this case to the 56-B District Court for reconsideration of whether to bind over defendant on the charge of operating a motor vehicle with a revoked license causing death, in light of this Court's decision in *472 People v. Schaefer, 473 Mich. 418, ___ N.W.2d ___ (2005).
We do not retain jurisdiction.